Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 10 recites the limitation "the identified change in the user’s cognitive function …" There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 12-20 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Watkins et al. (US 20120235819, hereon Watkins).

Claim 1, Watkins teaches a method of characterizing cognitive function of a user by analyzing an input by the user to a user interface of at least one computing device (abstract), the method comprising:
receiving a sequence of keystroke events indicating that the user pressed at least a portion of the user interface over a time duration associated with the user performing one or more typing tasks (par. 15, 86: measuring keystroke event data);
determining, by at least one processor, a plurality of probability distributions of keystroke event intervals over at least some of the time duration (par. 65-67: creating distribution for set of data), 
wherein each probability distribution of the plurality of probability distributions corresponds to a portion of the time duration (par. 65-67: data is collected over a duration of time), 
the plurality of probability distributions of keystroke event intervals comprises 
a first probability distribution relating to keystroke events included in a first portion of the time duration (par. 98-99: collecting first set of data at the start) and 

wherein determining a probability distribution of the plurality of probability distributions comprises identifying time intervals between keystroke events that occur within a corresponding portion of the time duration (par. 38, 104 and 124: The keystroke dynamic data could include information regarding key events. The term "key event" means "information regarding depression and release of keys on a keyboard control 616); and
determining stability of cognitive function of the user at least in part by analyzing at least the first probability distribution and the second probability distribution to determine variation of keystroke event intervals over the time duration (par. 103-104: the performance signature is compared to the baseline signature to predict (determine) whether the person was experiencing an elevated cognitive load at the second time).

Claim 2, Watkins teaches wherein the sequence of keystroke events indicates that the user pressed one or more keys of the user interface over the time duration (par. 104).

Claim 3, Watkins teaches receiving the sequence of keystroke events comprises receiving a sequence of a plurality of key selection events, 
wherein the sequence of keystroke events comprises time information associated with the user pressing and releasing individual keys of the at least one user interface 
identifying time intervals between keystroke events comprises identifying time intervals between key selection events of the plurality of key selection events (par. 38, 57-58 and 124-126: time between sequentially depressing horizontally adjacent keys).

Claim 4, Watkins teaches determining stability of cognitive function of the user comprises analyzing at least the first probability distribution and the second probability distribution to determine a measure of variation in shape of at least the first probability distribution and the second probability distribution (par. 103-104: the two set of data would have different shape if there is variation).

Claim 12, Watkins teaches further comprising: presenting, via a second user interface, a report providing a characterization of the user’s cognitive function as a condition based on the stability of the user’s cognitive function (par. 96).

Claim 13, Watkins teaches wherein the at least one computing device is a mobile device (par. 110).

Claim 14, Watkins teaches wherein the user interface is a touchscreen (par. 56).

Claim 15, Watkins teaches at least one non-transitory computer-readable storage medium storing computer-executable instructions that, when executed, perform a method of characterizing cognitive function of a user by analyzing an input by the user 
receiving a sequence of keystroke events indicating that the user pressed at least a portion of the user interface over a time duration associated with the user performing one or more typing tasks (par. 15, 86: measuring keystroke event data);
determining, by at least one processor, a plurality of probability distributions of keystroke event intervals over at least some of the time duration (par. 65-67: creating distribution for set of data), 
wherein each probability distribution of the plurality of probability distributions corresponds to a portion of the time duration (par. 65-67: data is collected over a duration of time), 
the plurality of probability distributions of keystroke event intervals comprises 
a first probability distribution relating to keystroke events included in a first portion of the time duration (par. 98-99: collecting first set of data at the start) and 
a second probability distribution relating to keystroke events included in a second portion of the time duration (par. 101-102: collecting second set of data at a second time), 
wherein determining a probability distribution of the plurality of probability distributions comprises identifying time intervals between keystroke events that occur within a corresponding portion of the time duration (par. 38, 104 and 124: The keystroke dynamic data could include information regarding key events. The term "key event" means "information regarding depression and release of keys on a keyboard control 616); and


Claim 16, Watkins teaches wherein the method further comprises: determining a probability distribution of the plurality of probability distributions comprises identifying a plurality of keystroke time intervals between keystroke events related to the user pressing a key of the user interface (par. 38, 57-58 and 124-126: time between sequentially depressing horizontally adjacent keys).

Claim 17, Watkins teaches wherein the method further comprises: determining a probability distribution of the plurality of probability distributions comprises identifying a plurality of keystroke time intervals between keystroke events related to the user pressing a key of the user interface and a subsequent key of the user interface (par. 38, 57-58 and 124-126: time between sequentially depressing horizontally adjacent keys).

Claim 18, Watkins teaches an apparatus comprising: 
a user interface (par. 56); and
control circuitry (Fig. 6, processor 606) configured to perform a method comprising:

determining a plurality of biosignatures indicative of the user’s cognitive function at different times by determining, for a biosignature of the plurality of biosignatures, a plurality of probability distributions of keystroke event intervals over at least some of the time duration (par. 38, 57-58 and 124-126: creating set of data collected at different time, where each set of data includes individual keystroke pressed intervals collected over the set of data collected), 
wherein each probability distribution of the plurality of probability distributions corresponds to a portion of the time duration (par. 65-67: data is collected over a duration of time); and
monitoring cognitive function in the user by tracking a condition of the user’s cognitive function over time based on comparing a first biosignature of the plurality of biosignatures with a second biosignature (par. 103-104: the performance signature is compared to the baseline signature to predict (determine) whether the person was experiencing an elevated cognitive load at the second time).

Claim 19, Watkins teaches wherein comparing the first biosignature of the plurality of biosignatures with the second biosignature comprises identifying a first stability level for the first biosignature and a second stability level for the second biosignature and determining a difference between the first stability level and 

Claim 20, Watkins teaches wherein determining the difference between the first stability level and the second stability level indicates a decrease in stability and the tracked condition indicates impairment of the user’s cognitive function over time (par. 38, 57-58 and 124-126: increased cognitive load over time would lead to impairment of user’s cognitive function).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins.

Claim 5, Watkins does not specifically teach further comprising: 
receiving a second sequence of keystroke events indicating that the user pressed at least a portion of the user interface over a second time duration;
determining, by the at least one processor, a second plurality of probability distributions of keystroke event intervals over at least some of a second time duration, 
wherein each probability distribution of the second plurality of probability distributions corresponds to a portion of the second time duration, 
the second plurality of probability distributions of keystroke event intervals comprises a third probability distribution relating to keystroke events included in a first portion of the second time duration and a fourth probability distribution relating to keystroke events included in a second portion of the second time duration, wherein determining a second probability distribution of the plurality of probability distributions comprises identifying time intervals between keystroke events that occur within a corresponding portion of the second time duration; and
determining a second stability of cognitive function of the user at least in part by analyzing at least the third probability distribution and the fourth probability distribution to determine variation of keystroke event intervals over the second time duration.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the steps as recited in the independent claim 1, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167.  The examiner can normally be reached on Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AN T NGUYEN/Primary Examiner, Art Unit 2683